In an action, inter alia, to recover damages for *587negligence, the defendant Tauscher Cronacher Engineers, P.E., P.C., appeals from a judgment of the Supreme Court, Nassau County (Carter, J.), dated October 12, 2000, which, upon a decision of the same court, dated August 8, 2000, after a nonjury trial, finding the defendant to be negligent, is in favor of the plaintiffs and against it in the principal sum of $14,829.73.
Ordered that the judgment is reversed, on the law, and the matter is remitted to the Supreme Court, Nassau County, for a new trial on the issue of damages, with costs to abide the event. The Supreme Court’s findings of fact regarding liability are affirmed.
Contrary to the appellant’s contention, the trial court’s finding that the appellant was professionally negligent was not against the weight of the evidence. Rather, it was based on a fair interpretation of the evidence (see Granada Condominium I v Morris, 225 AD2d 520, 521; Nicastro v Park, 113 AD2d 129, 134). However, the plaintiffs should not have been awarded damages for the repair of the roof of their house, since this repair was explicitly recommended in the appellant’s post-inspection report. Therefore, the case should be remitted to the trial court for a new trial on the issue of damages. Goldstein, J.P., Friedmann, McGinity and H. Miller, JJ., concur.